DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
Claims18-33 and 36-37 are pending. 
Claims 18-27, 29-33, and 36-37 are rejected, grounds follow.
Claim 28 is objected to for containing allowable subject matter but depending upon a rejected claim.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/EP2018/000163 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Examiner notes for clarity of the record that the “at least one memory means” of claim 25, and the “a memory means” of claim 31 are being interpreted under broadest reasonable interpretation, consistent with the interpretation given to claims 8 and 15 (Which are substantively the same subject matter) in the previous non-final rejection of maildate 16 September 2021. Please see that Office action for detailed explanation. (Examiner further notes that “Broadest Reasonable Interpretation” is the standard applied by the Office for claim construction in the absence of a 35 USC 112(f), or 35 USC 112 pre-AIA  sixth paragraph, construction, and that 35 USC 112(f) interpretation is not being applied to these limitations.)

Response to Amendment
Examiner notes that Claim 33 is not marked up correctly – that is, the amended portions of the claim which are newly added are not underlined, which creates some uncertainty as to which portions of the claim are presently pending.  Examiner has attempted to correctly capture the present language of the claim as amended in the rejection below, but requests Applicant’s cooperation in addressing any clarity or compact prosecution issues which may arise in the event that Examiner has made a mistake in determining the portions of the claim which are presently pending.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 25 Aprile 2022, with respect to the objections to claims 33 and 34 have been fully considered and are persuasive.  Examiner agrees that the objections are moot in view of the amendment to claim 33 and the cancellation of claim 34, respectively. The objections to claims 33 and 34 has been withdrawn. 

Applicant's arguments regarding the 35 USC 103 rejection of claims 18, 19, 23, 24, 26, 27, 29, 30, and 33-35 (claim 18 representative), see Remarks page 7, have been fully considered but they are not persuasive. Applicant argues several points, A) that both SCHAEFFLER and FUKAYA fail to teach a “picking device” at all (see first line page 8); B) that Fukaya is not analogous art (see page 8 of remarks); and C) notwithstanding the above points, that the combination of Fukaya with Schaeffler would only suggest to one of ordinary skill to display the remaining time on a portable device held by each operator.

Regarding Point A) In response to applicant's argument that the references fail to show a picking device, Examiner notes that SCHAEFFLER discloses a “storage lift” (SCHAEFFLER [0044] “the storage systems 100 can be configured as a storage lift”) which is a species of picking device according to applicant’s own disclosure (see instant application specification page 1 line 1 “The invention refers to a picking device, in particular a storage lift” and page 1 line 3 “Picking devices, especially storage lifts, are well known.”) 

Regarding point B) In response to applicant's argument that FUKAYA is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner finds that FUKAYA is analogous art because it is from a related field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned - that is, how to indicated time until arrival of a container in an automatic transport machine - as outlined in the previous non-final rejection. Examiner notes that the courts have generally held functional similarities alone to be enough for a finding of analogy in the electrical arts (e.g. a pace maker and a high power high frequency pulse source, see MPEP 2141.01.V). 

Regarding point C) In response to applicant's argument that incorporation of FUKAYA would include bodily incorporation of the remote handheld display terminals (cellphones) of operators, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, examiner finds that FUKAYA supplies the teaching that an image representing remaining time may be displayed. It is examiner’s opinion that FUKAYA does not limit the display of this image only to handheld devices (for example, FUKAYA also discloses transmitting the information by e-mail or audible voice output.) but that one of ordinary skill in the art would recognize that any display would be suitable for displaying e.g.  a transmitted information string including a time and location. 

Accordingly, Examiner is not persuaded by the Applicant’s Remarks and maintains the rejections of claims 18-27, and 29-33. 

After consideration, Newly added claims 36 and 37 are rejected below, see below for the grounds.

Examiner notes for clarity of the record that Claim 28 contains allowable subject matter; An interview may be beneficial in advancing prosecution of this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “near” in “wherein the at least one display device is attached to the picking device near the removal point” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 23-24, 26-27, 29-30, and  33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffler et al., European Patent Application EP 2639186 A2 (hereafter SCHAEFFLER, citations to machine translation courtesy Espacenet.) in view of Fukaya, Japanese Patent Application JP 2004-054776 (hereafter FUKAYA, citations to machine translation courtesy Google Patent Search).

Regarding Claim 18, SCHAEFFLER teaches:
Picking device, ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”)
with at least one removal point ([0044] “A loading and / or removal opening 103”)
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the at least one removal point can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
and wherein the picking device has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image representing the remaining time can be displayed.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Regarding Claim 19, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein the at least one display device comprises at least one screen and/or a light-emitting diode matrix. ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])
Regarding Claim 23, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches in an alternative embodiment:
wherein the at least one remaining time calculating device is integrated in the picking device. (Although the preferred embodiment of SCHAEFFLER, see fig. 20, depicts the picking duration calculation module 924 in a warehouse control system 900, the reference also states in [0093] that additional picking duration modules 924 may be “provided with the above-mentioned elements and sections of the warehouse... in order to be able to access sensors 12 and operating units 13” including sections 10, which comprise the picking device, see e.g. [0075])
Accordingly, one of ordinary skill in the art before the invention was effectively filed could have modified the preferred embodiment of SCHAEFFLER to integrate the remaining time calculating device (picking duration calculation module) into the picking device (section 10 comprising one or more storage lifts), as suggested by the alternative embodiment disclosed by SCHAEFFLER c. [0093].

One of ordinary skill in the art could have been motivated to make this modification because rearrangement of parts which does not evidence modification of the operation of a device is an obvious matter of design choice which requires only ordinary skill in the art, and is therefore obvious. (see MPEP 2144.04)





Regarding Claim 24, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein the at least one remaining time calculating device (“picking duration calculation module 924”) is part of a control device (“warehouse management system 920”) arranged outside the picking device. ([0082] “the warehouse management system 920 includes a picking duration calculation module 924” as depicted in fig. 20, the warehouse management system 920 is depicted as being arranged outside the picking devices 10. see, e.g. [0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”)
Regarding Claim 26, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein at least one further removal point ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.) 
 provided with at least one display device. ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse” sections of the warehouse include warehouse sections 10, which comprise one or more storage lifts 100, which comprise one or more removal openings 103) 
Regarding Claim 27, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein a plurality of removal points are provided, ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.) 
wherein a display device is associated with a plurality of removal points. ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse”)

Regarding Claim 29, SHAEFFLER teaches:
Method for [calculating] a remaining time (i.e. “picking duration”) until a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in a picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) arrives at at least one removal point, ([0044] “A loading and / or removal opening 103”) comprising:
the remaining time being calculated ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach displaying the remaining time.
nor does SCHAEFFLER clear teach the remaining time displayed so as to be visible from outside the picking device by means of at least one image representing the remaining time.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”). As FUKAYA teaches displaying the image on a device in possession of a user, (see e.g. [0025] FUKAYA also teaches that the image representing the remaining time is visible from outside the picking device.

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, One of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Regarding Claim 30, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 29,
FUKAYA further teaches:
wherein, in order to calculate the remaining time, the position of at least one transported storage product and/or storage product carrier is determined at at least one point in time. ([0033] “tag ID reading means 50A, 50B, 50C” [0034] “In this way, the tag IDs … are ready by each of the three tag ID reading means … the result is transferred”; see e.g. [0035] “if the carrying time of the baggage from the installation position of the tag ID reading means is 3 minutes…” [0035] “In addition, the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID.”)


Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)

Regarding Claim 33, SCHAEFFLER teaches:
Picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”) 
with a plurality of removal points ([0044] “A loading and / or removal opening 103” [0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal openings 103 arranged one above the other.) 
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the removal points can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
wherein the picking device has a plurality of display devices ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049]) 
wherein each of the removal points is provided with at least one own display device from the plurality of display devices ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse”)

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display devices corresponding to the removal points] an image representing the remaining time can be displayed.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)





Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of well-known practice as evidence by “Superuser.com forums question ‘How to Properly Adjust Monitor Brightness and Contrast’ (2013)”.

Regarding Claim 20, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18, 
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the at least one display device comprises at least one light element, the light colour and/or brightness of which is adjustable. 

However, Super-User forums question “how to properly adjust monitor brightness and contrast” (Page 1) teaches that brightness adjustable back-lit monitors may be used in order to reduce eye-strain on users. (page 2, “its been said that monitor brightness should be as close to ambient light as possible, that way your eyes dont strain adjusting to two sets of brightnesses”)

Super-User forums is analogous art because it is reasonably pertinent to the same problem confronted by applicant of providing a user interface to a computer system and is evidence of the general state of the background art before the effective filing date of the application. 

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include monitor brightness adjustment capability in the computer display of SCHAEFFLER, as this is a common feature of computer displays before the effective filing date of the application. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to reduce eye-strain, as suggested by Super User forums. (“monitor brightness should be as close to ambient light as possible, that way your eyes dont strain adjusting to two sets of brightnesses”)

Claims 21 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of Modula product website catalogue feature “Sliding Console” (2017) (hereafter Modula).


Regarding Claim 21, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18, 
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the at least one display device comprises at least one movable mechanical element.

However, Modula teaches mounting a display console for a picking machine on a sliding rail (see image Page 1) enables easier and more efficient operation (Modula Page 2 “This optional helps the operator during intense picking operations. The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)

Modula is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it incorporates informational displays for users and is representative of the commercially available products before the effective filing date of the application.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include mounting the warehouse management computer display of SCHAEFFLER on an adjustable mechanical element (sliding rail) as suggested by Modula. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to make the operation of the system more efficient, as suggested by Modula (Page 2 “The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)


Regarding Claim 37, SCHAEFFLER teaches:
Picking device, ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”)
with at least one removal point ([0044] “A loading and / or removal opening 103”)
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the at least one removal point can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
and wherein the picking device has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])


SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image representing the remaining time can be displayed.
and wherein the at least one display device is attached to the picking device near the removal point and arranged so that it can be viewed by an operator from outside the picking device.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


And, Modula teaches mounting a display console for a picking machine on a sliding rail attached to the picking device near the removal point (see image Page 1, where the display is above the removal point) and with a gimbal so that it may be angled to be viewed from outside the picking device (id.) which enables easier and more efficient operation (Modula Page 2 “This optional helps the operator during intense picking operations. The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)

Modula is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities; Modula includes vertical storage lifts and paternosters, further it incorporates informational displays for users and is representative of the commercially available products before the effective filing date of the application.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include mounting the warehouse management computer display of SCHAEFFLER on an adjustable mechanical element (sliding rail) as suggested by Modula. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to make the operation of the system more efficient, as suggested by Modula (Page 2 “The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)





Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of DiMassimo et al., US 4,536,759 (hereafter DIMASSIMO).


Regarding Claim 22, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
The combination differs from the claimed invention in that:
neither reference clearly teaches wherein the at least one display device comprises at least one numerical display

However, DIMASSIMO teaches a nine digit numerical display (seven-segment display for displaying numerals) which is suitable for receiving and displaying numerical data. (see DIMASSIMO abstract and fig. 1)

DIMASSIMO is analogous art because it is reasonably pertinent to the same problem confronted by Applicant of how to display numeric data. 

Accordingly, Examiner finds 1) that the prior art contained a device (the picking device of SCHAEFFLER) which differs from the claimed device by substitution of a numerical display for a computer display. 2) that numeric displays and their function were known in the art before the effective filing date of the application as exemplified by DIMASSIMO. 3) One of ordinary skill in the art before the effective filing date of the application could have substituted a numerical display for the computer display of SCHAEFFLER and the substitution would have been predictable at least because DIMASSIMO teaches that the 9 digit numerical display is suitable for displaying numbers; and 4) One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this substitution because the display of DIMASSIMO is inexpensive while still retaining variable formatting capability. (see e.g. DIMASSIMO col. 1 line 55 “an inexpensive variable format display”)


Claims 25, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA, further in view of Ahammer, et al., US Pg-Pub 2019/0004503 (hereafter AHAMMER).

Regarding Claim 25, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
The combination differs from the claimed invention in that:
neither reference clearly teaches: wherein at least one memory means in which at least one previously known transport time belonging to at least one transport section is stored.

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)


Regarding Claim 31, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 30,
The combination differs from the claimed invention in that:
the references do not clearly teach: wherein transport times, stored in a memory means, of the transport sections lying between the determined position and the removal point are added up within the picking device for calculating the remaining time.

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

Further, AHAMMER teaches that the stored run-through times (transit times) for several segments may be added together to determine remaining picking time from a determined point. (see e.g. [0123] “According to the plan the target run-through time of the conveyed object 17 with serial number A1 is calculated from node K5 to the destination 23a by t3+t4+t5+t6.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)



Regarding Claim 32, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of claim 30,
the combination differs from the claimed invention in that:
neither reference clearly teaches wherein the time remaining after reaching the previously determined position is calculated on the basis of a path/time curve stored in a memory device. 

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)


Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER in view of FUKAYA, further in view of Carley et al., US Pg-Pub 2019/0147710 (hereafter CARLEY).

Regarding Claim 36, SCHAEFFLER teaches:
Picking device, ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”)
with at least one removal point ([0044] “A loading and / or removal opening 103”)
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the at least one removal point can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
and wherein the picking device has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image representing the remaining time can be displayed.
nor does SCHAEFFLER teach: wherein the at least one display device comprises at least one light element, the light colour of which is adjustable, and wherein the colour of the light element can be changed when the remaining time has elapsed.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


and CARLEY teaches a picking system (see fig. 2) with a display device comprising at least one light element, (see e.g. fig. 6, LEDs 610) which may have the colour changed ([0039] “change the lighting … from green to blue”) to indicate status of the picking tray once the tray is ready (i.e. when the remaining time has elapsed). ([0039] “For example, if the container previously had the “not full” status but changed to the “ready for pickup” status at block 315, the inventory tracking system can send an instruction to change the lighting configuration of a light source next to the container from green to blue, or from no color (e.g., the light source is turned off) to blue.”)

CARLEY is analogous art because it is from the same field of endeavor of inventory picking systems and is reasonably pertinent to the same problem confronted by applicant of how to indicate to an operator that a transport device has finished transporting items.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER and FUKUYA by including the colorblind and epileptic-friendly picking-light indicator as taught by CARLEY.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to facilitate handicap accessibility of the system, as suggested by CARLEY ([0013] “techniques for operating lighting systems which can be used by associates who are colorblind or are susceptible to optically induced seizures (e.g., photosensitive epilepsy). Associates with colorblindness have a decreased ability to see color or differences in color such as between shades of green and red. Thus, lighting systems which use red and green lights to instruct on associate to take different actions can be misinterpreted by associates with colorblindness. In one embodiment, the lighting system can include programmable light sources (e.g., programmable light-emitting diodes (LED)) which permit the lighting system to use colors which a colorblind person can easily distinguish—e.g., red, blue, orange, etc. Put differently, the lighting system can choose colors which are easily distinguishable to a colorblind associate when instructing the associate to take an action.”)







Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While SCHAEFFLER, FUKAYA, AHAMMER, DIMASSIMO, CARLEY, Modula, and Superuser.com teach many of the features of the claimed invention as set forth above, none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
	(Claim 28)
wherein the display device comprises at least two fields which are each associated with different removal points and are activated in dependence thereon, at which of the removal points the remaining time is shortest.
	
	…in combination with the remaining features and elements of the claimed invention.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119